2013 UT App 13
_________________________________________________________

              THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF E.F.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.



                              S.F.,
                            Appellant,

                                v.

                         STATE OF UTAH,
                            Appellee.


                      Per Curiam Decision
                         No. 20120878‐CA
                      Filed January 25, 2013

          Third District Juvenile, Salt Lake Department
              The Honorable Kimberly K. Hornak
                           No. 1070549

          Michael McDonald, Attorney for Appellant
 John E. Swallow and John M. Peterson, Attorneys for Appellee
               Martha Pierce, Guardian ad Litem

           Before JUDGES MCHUGH, VOROS, AND ROTH.


PER CURIAM:

¶1    S.F. (Mother) appeals the juvenile court’s October 4, 2012
order denying her reunification services and granting permanent
custody to E.F.’s father. We affirm.

¶2      Mother asserts that there was insufficient evidence to
support the juvenile court’s determination that she neglected her
child. In order to overturn the juvenile court’s decision as to the
                             In re E.F.


sufficiency of the evidence, “[t]he result must be against the clear
weight of the evidence or leave the appellate court with a firm and
definite conviction that a mistake has been made.” In re B.R., 2007
UT 82, ¶ 12, 171 P.3d 435. The juvenile court is in the best position
to weigh conflicting testimony, to assess credibility, and from such
determinations, render findings of fact. See In re L.M., 2001 UT App
314, ¶¶ 10‐12, 37 P.3d 1188. We “review the juvenile court’s factual
findings based upon the clearly erroneous standard.” In re E.R.,
2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is clearly
erroneous only when, in light of the evidence supporting the
finding, it is against the clear weight of the evidence. See id.
Furthermore, we give the juvenile court a “‘wide latitude of
discretion as to the judgments arrived at’ based upon not only the
court’s opportunity to judge credibility firsthand, but also based on
the juvenile court judges’ ‘special training, experience and interest
in this field.’” Id. Finally, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     The juvenile court determined that Mother neglected her
child by reason of her faults or habits. Utah Code section 78A‐6‐
105(27) provides that a juvenile court may adjudicate a parent to
have neglected his or her child for lack of proper parental care by
reason of his or her faults or habits. See Utah Code Ann. § 78A‐6‐
105(27) (LexisNexis 2012). The juvenile court found that Mother
coached her child to fabricate claims that her child had been
sexually abused. The juvenile court’s determination that Mother
coached her child to fabricate these claims was supported by the
child’s admissions that she had not been sexually abused, the
child’s statements regarding her lies, the lack of physical evidence
that she had been abused, despite Mother’s statements, and the fact
that Mother avoided taking her child to an appointment with
specialists in child sexual abuse examinations. Given these
considerations, the juvenile court determined that Mother ne‐
glected her child by repeatedly exposing her child to intrusive and
unnecessary sexual abuse examinations. Mother fails to demon‐




20120878‐CA                      2                 2013 UT App 13
                               In re E.F.


strate that the juvenile court erred by determining that she
neglected her child by reason of her faults or habits.

¶4      Mother next asserts that there was insufficient evidence to
support the juvenile court’s finding that it was in the child’s best
interests to deny reunification services, grant permanent custody
to the father, and terminate jurisdiction given Mother’s love for her
child. This court may not engage in a reweighing of the evidence
that was before the juvenile court. See In re B.R., 2007 UT 82, ¶ 12.
A juvenile court has discretion to grant or deny reunification
services. See Utah Code Ann. § 78A‐6‐312(20). A parent’s interest
in receiving reunification services is limited. See id. A juvenile court
may determine that efforts to reunify a child are not reasonable,
and in making such a determination the child’s health, safety, and
welfare shall be of paramount importance. See id. § 78A‐6‐
312(20)(c). The juvenile court must also consider the failure of the
parent to respond to prior services or prior child and family plans.
See id. § 78‐6‐312(23)(a). Additionally, the juvenile court should
consider testimony by a competent professional regarding whether
the parent is likely to be successful with services. See id. § 78‐6‐
312(23)(f).

¶5      The record supports the juvenile court’s determination that
it was in the child’s best interests to deny reunification services and
place the child with her father. In addition to the evidence
supporting the juvenile court’s finding of neglect, the juvenile court
found that the Division of Child and Family Services provided
Mother with numerous services and that such services were
unsuccessful. The juvenile court also considered the child’s
therapist’s testimony and it found that Mother coached her child
regarding the claims of sexual abuse, and that Mother would not
be dissuaded from the belief that her child was sexually abused
“no matter what was stated by the therapist or the child when she
was in therapy sessions.” The juvenile court also found that given
Mother’s hostility with her prior case workers and her inability to
acknowledge her role in the child’s fabricated claims, Mother was
unlikely to benefit from reunification services. Mother fails to




20120878‐CA                        3                  2013 UT App 13
                             In re E.F.


demonstrate that the juvenile court erred by denying reunification
services, granting permanent custody, and terminating jurisdiction.

¶6    Accordingly, the juvenile court’s order is affirmed.




20120878‐CA                      4                2013 UT App 13